 



Exhibit 10.14d
SELECTIVE INSURANCE GROUP, INC.
CASH INCENTIVE PLAN
CASH INCENTIVE UNIT AWARD AGREEMENT
This CASH INCENTIVE UNIT AWARD AGREEMENT (“Agreement”) is made and entered into
as of [DATE], pursuant to the Selective Insurance Group, Inc. Cash Incentive
Plan (the “Plan”) by and between SELECTIVE INSURANCE GROUP, INC., a New Jersey
corporation (the “Company”) and [EMPLOYEE] (the “Recipient”).
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”), has approved the grant of cash
incentive units (each a “Cash Unit”), as described in 2 below (the “Award”)
pursuant to the Plan to the Recipient as set forth below;
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1. Definitions. Capitalized terms which are not defined herein shall have the
meaning set forth in the Plan. If any provision of this Agreement conflicts with
any provision of the Plan, (as determined in the sole discretion of the
Committee) the Plan shall govern.
2. Grant of Cash Units; Initial Value. The Company hereby grants to the
Recipient, pursuant to the Plan on the date set forth above, an Award of
[NUMBER] Cash Units. Each Cash Unit granted hereunder shall have an initial
value of one hundred dollars ($100). The final value of each Cash Unit shall be
adjusted to reflect the percentage increase or decrease of the total shareholder
return on the common stock of the Company, as set forth in 4(b) below.
3. Payment of Cash Units.
(a) The payment for this Award which the Committee determines, in writing, to be
earned pursuant to Section 4 shall, subject to the provisions of this Section 3,
Section 4 and Section 5, be paid in cash by the Company on a date (the “Payment
Date”) as soon as practicable in the calendar year following the end of the
calendar year coincident with the end of the Performance Period described in
Section 4(a).
(b) Deferral. The Recipient may, notwithstanding the provisions of Section 3(a)
above, by election filed with the Company under the Selective Insurance Company
of America Deferred Compensation Plan (or any successor plan or program), and on
a form acceptable to the Committee or its designee, not later than the date six
months immediately prior to the end of the Performance Period and subject to
such terms and conditions as the Committee may specify, to have any payment that
may become due in respect of this Award deferred until such later time as shall
be specified in such election.

 

1



--------------------------------------------------------------------------------



 



4. Vesting and Performance Criteria.
(a) Performance Period. The Performance Period for this Award shall commence on
[Date to be determined by Committee] and end on [Date to be determined by
Committee].
(b) Performance Goal.
[Performance Goal to be determined by the Committee]
5. Termination of Employment.
(a) Recipient must be employed by the Company or one of its subsidiaries as of
the Payment Date provided that, if the Recipient’s employment is terminated
prior to such Payment Date by reason of death, retirement on or after “Early
Retirement Age” or “Normal Retirement Age” as each is defined in the Retirement
Income Plan for Selective Insurance Company of America, “Total Disability” as
such is defined in the aforementioned Retirement Income Plan, or for any other
reason with the express consent of the Committee, the Award shall be payable at
the same time and pursuant to the same terms and conditions had the Recipient
continued employment through the Payment Date.
(b) The transfer between the Company and a subsidiary of the Company or between
such subsidiaries shall not be considered a termination of employment.
(c) In the event of the Recipient’s termination of employment prior to the
Payment Date, except as provided in this Section 5 or in Section 6, the
Recipient shall have no right to any payment hereunder.
6. Change in Control. Notwithstanding anything in Section 5, in the event a
Change in Control (as defined in the Selective Insurance Group, Inc. 2005
Omnibus Stock Plan) occurs, the Award, if not previously forfeited pursuant to
Section 5, shall become non-forfeitable and the value of each Cash Unit shall be
determined as of the date of the Change in Control. The payment of the Award so
determined shall be made to the Recipient within thirty (30) days of the Change
in Control.
7. Adjustment in Capitalization. In the event that the Committee shall determine
that any stock dividend, stock split, share combination, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase the Company’s common stock at a price substantially below fair market
value, or other similar corporate event affects the Company’s common stock such
that an adjustment is required in order to preserve, or to prevent the
enlargement of, the benefits or potential benefits intended to be made available
under this Award, then the Committee shall, in its sole discretion, and in such
manner as the Committee may deem equitable, adjust any or all of the number of
Cash Units or calculations with respect to determining the achievement of
Performance Goals subject to this Award.
8. Notice. Any notice required or permitted to be given to the Company hereunder
shall be addressed to Selective Insurance Group, Inc., Attention: Corporate
Secretary, 40 Wantage Avenue, Branchville, NJ 07890; any notice required or
permitted to be given hereunder to the Recipient shall be deemed given when
delivered personally, or when deposited with a Untied States Post Office,
postage prepaid, addressed, as appropriate, to the Recipient either at the
Recipient’s address as last known by the Company, or such other address as the
Recipient may designate in writing to the Company.

 

2



--------------------------------------------------------------------------------



 



9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
10. Amendments. This Agreement may be amended or modified only by an instrument
in writing signed by each of the parties hereto.
11. Survival of Terms. This Agreement shall apply to and bind the Recipient and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
12. Severability. If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision shall be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.
13. Incorporation of Plan; Acknowledgment. This Agreement is granted pursuant to
the Plan, and is in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Agreement by reference or are expressly cited. By signing this
Agreement, the Recipient acknowledges having received and read a copy of the
Plan.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Cash
Incentive Unit Award Agreement on the day and year first above written.

              SELECTIVE INSURANCE GROUP, INC.  
 
  By:    
 
  Title:    
 
       
 
                  [EMPLOYEE]
 
       
 
                  CURRENT DATE

 

4